Citation Nr: 1824119	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  10-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher






INTRODUCTION

The Veteran had active service in the U.S. Navy from January 1961 to August 1964 and from May 1966 to December 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 50 percent rating.  The Veteran appealed the rating assigned.

Most recently, in January 2017, the Board granted entitlement to an initial 70 percent rating for PTSD.  The Board also determined that the issue of entitlement to TDIU had been raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim for TDIU was remanded for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Unfortunately, another remand is warranted to further develop the issue on appeal. 

An August 2014 SHARE Print Screen and a March 2015 VA PTSD examination report note that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  There is no indication in the Veteran's claims file that any requests have been made to obtain the Veteran's SSA records.  Therefore, the Board finds that a remand is necessary to ensure that a request is made to obtain the Veteran's SSA records.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c)(2) (2017).

Finally, this issue was remanded in January 2017, in part, to provide the Veteran an opportunity to submit a TDIU application form.  The RO requested this form in March 2017; however, the Veteran did not respond.  As this case is being remanded anyway, the Veteran should be invited to submit VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability once again.

Accordingly, the case is REMANDED for the following actions:

1.  Contact SSA and secure for the record copies of all medical records considered as well as the determination rendered in the Veteran's claim for SSA disability benefits.  If such records are unavailable, the reason for their unavailability must be explained for the record and the Veteran and his representative notified in accordance with 38 C.F.R. § 3.159(e) (2017). 

2.  Request that the Veteran complete and submit VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above.  Then re-adjudicate the issue of entitlement to TDIU.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




